DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on July 28, 2021, PROSECUTION IS HEREBY REOPENED. New ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829                                                                                                                                                                                                        

Status of the Claims
Non-elected Invention, Claims 15-20 have been withdrawn from consideration. Claims 1-20 are pending.
Action on merits of claims 1-14 follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOUCHE et al. (US Patent No. 10,014,390) of record.
With respect to claim 1, BOUCHE teaches a transistor as claimed including: 
source/drain regions (36); 
semiconductor nanosheets (10) extending laterally between the source/drain regions (36), wherein the nanosheets (10) are stacked vertically and physically separated and wherein each nanosheet (10) has end portions immediately adjacent to the source/drain regions (36), respectively, and a center portion (44) positioned laterally between the end portions; 
a gate (47) wrapped around the center portion of each nanosheet (10) such that internal portions of the gate (47) are aligned below the nanosheets (10), respectively; and 
inner spacers, wherein each inner spacer is positioned laterally between an internal portion of the gate (47) and an adjacent source/drain region (36) and comprises: 
a first spacer layer (46) immediately adjacent to the internal portion; and 
a second spacer layer (34) immediately adjacent to the internal portion at least above the first spacer layer (46) and further extending laterally beyond the first spacer layer (46) toward the adjacent source/drain region (36). (See FIG. 9). 

With respect to claim 4, within each inner spacer of BOUCHE, the first spacer layer (46) and the second spacer layer (34) comprise different dielectric spacer materials such that each inner spacer is a hybrid inner spacer. 

With respect to claim 6, the internal portions of the gate (47) of BOUCHE comprise: 
a first internal portion that extends vertically between an isolation layer (46) and a lowermost nanosheet (10) and first inner spacers adjacent to the first internal portion; and 
at least one second internal portion that extends vertically between adjacent nanosheets (10) and second inner spacers (34) adjacent to each second internal portion, 
16/406,0714wherein, within each first inner spacer (46), the first spacer layer is above and immediately adjacent to the isolation layer and the second spacer layer (34) only contacts the first internal portion of the gate (47) above the first spacer layer (46), 
wherein, within each second inner spacer (34), the second spacer layer contacts a second internal portion of the gate (47) both above and below the first spacer layer (46), 
wherein the transistor further comprises gate sidewall spacers (46) on external sidewalls of the gate (47), and wherein the gate sidewall spacers (46) have essentially a same length as the end portions and the inner spacers. 

With respect to claim 7, within each nanosheet (10) of BOUCHE, the center portion (44) comprises a channel region and the end portions comprise source/drain extension regions.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over BOUCHE ‘390 as applied to claim 1 above, and further in view of BANGSARUNTIP et al. (US. Patent No. 9,029,834).
BOUCHE teaches the transistor as described in claim 1 above including semiconductor nanosheets (10) extending laterally between the source/drain regions (36), wherein each nanosheet (10) has end portions immediately adjacent to the source/drain regions (36), respectively, and a center portion positioned laterally between the end portions, wherein each nanosheet (10) has a maximum nanosheet thickness at the source/drain regions (36) and a minimum nanosheet thickness that is less than the maximum nanosheet thickness in the end portions near the center portion and further across the center portion.
Thus, BOUCHE is shown to teach all the features of the claim with the exception of explicitly disclosing the end portions of each nanosheet are tapered, and each inner spacer is tapered.
However, BANGSARUNTIP teaches a transistor including:
semiconductor nanosheets (1310) extending laterally between source/drain regions, wherein each nanosheet (1310) has end portions immediately adjacent to the source/drain regions, respectively, and a center portion positioned laterally between the end portions, 

16/406,0713wherein each inner spacer (1521) is tapered with a maximum spacer thickness at the gate (1550) and a minimum spacer thickness that is less than the maximum spacer thickness near the adjacent source/drain region. (See FIG. 15C).
  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the nanosheet and the inner spacer of BOUCHE having end portions that are tapered and each inner spacer is tapered as taught by BANGSARUNTIP to reduce parasitic capacitance of the transistor.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over BOUCHE ‘390 as applied to claim 1 above, and further in view of CAO et al. (US. Pub. No. 2016/0293668).
BOUCHE teaches the transistor as described in claim 1 above including the inner spacer is positioned laterally between an internal portion of the gate (47) and an adjacent source/drain region (36) and comprises: a first spacer layer (46) immediately adjacent to the internal portion; and a second spacer layer (34) immediately adjacent to the internal portion.   
Thus, BOUCHE is shown to teach all the features of the claim with the exception of explicitly disclosing the first spacer layer and the second spacer layer comprise a same dielectric spacer material. 
comprise a same dielectric spacer material. (See FIG. 12A).
 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first and second spacer layers of BOUCHE comprising the same dielectric spacer material as taught by CAO to form the inner spacer without departing from the scope of either. 
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Claims 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over BOUCHE ‘390 in view of BANGSARUNTIP  et al. (US Patent No. 9,029,834).
With respect to claim 8, BOUCHE teaches a transistor substantially as claimed including:
source/drain regions (36); 
semiconductor nanosheets (10) extending laterally between the source/drain regions (36), 
wherein the nanosheets (10) are stacked vertically and physically separated, and

a gate (47) wrapped around the center portion of each nanosheet (10) such that internal portions of the gate (47) are aligned below each center portion; and 
inner spacers, wherein each inner spacer is positioned laterally between an internal portion of the gate (47) and an adjacent source/drain region (36) and comprises: 
a first spacer layer (46) immediately adjacent to the internal portion; and  
a second spacer layer (34) immediately adjacent to the internal portion at least above the first spacer layer (46) and further extending laterally beyond the first spacer layer (46) toward the adjacent source/drain region (36). (See FIG. 9). 

Thus, BOUCHE is shown to teach all the features of the claim with the exception of explicitly disclosing an air-gap between the first spacer layer and the adjacent source/drain region.  
However, BANGSARUNTIP teaches a transistor including:
source/drain regions; 
a gate (1550) wrapped around center portion of each nanosheet (1310) such that internal portions of the gate (1550) are aligned below each center portion; 
inner spacers (1521), wherein each inner spacer is positioned laterally between an internal portion of the gate (1550) and an adjacent source/drain region; and
an air-gap between the first spacer layer (1521) and the adjacent source/drain region. (See FIG. 15C).


With respect to claim 9, in view of BANGSARUNTIP, the end portions of each nanosheet (1310) are tapered such that each nanosheet has a maximum nanosheet thickness at the source/drain regions and a minimum nanosheet thickness that is less than the maximum nanosheet thickness in the end portions near the center portion and further across the center portion, and 
16/406,0713wherein each inner spacer (1521) is tapered with a maximum spacer thickness at the gate (1550) and a minimum spacer thickness that is less than the maximum spacer thickness near the adjacent source/drain region. 

With respect to claim 10, within each nanosheet (10) of BOUCHE, the end portions are wider than the center portion (44).  
With respect to claim 11, within each inner spacer of BOUCHE, the first spacer layer (46) and the second spacer layer (34) comprise different dielectric spacer materials such that each inner spacer is a hybrid inner spacer. 

With respect to claim 13, the internal portions of the gate (47) of BOUCHE comprise: 
a first internal portion that extends vertically between an isolation layer (46) and a lowermost nanosheet (10) and first inner spacers adjacent to the first internal portion; and 

16/406,0714wherein, within each first inner spacer (46), the first spacer layer is above and immediately adjacent to the isolation layer and the second spacer layer (34) only contacts the first internal portion of the gate (47) above the first spacer layer (46), 
wherein, within each second inner spacer (34), the second spacer layer contacts a second internal portion of the gate (47) both above and below the first spacer layer (46), 
wherein the transistor further comprises gate sidewall spacers (46) on external sidewalls of the gate (47), and wherein the gate sidewall spacers (46) have essentially a same length as the end portions and the inner spacers. 

With respect to claim 14, within each nanosheet (10) of BOUCHE, the center portion (44) comprises a channel region and the end portions comprise source/drain extension regions.   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over BOUCHE ‘390 and BANGSARUNTIP ‘834 as applied to claim 8 above, and further in view of CAO ‘668).
BOUCHE, in view of BANGSARUNTIP, teaches the transistor as described in claim 8 above including the inner spacer is positioned laterally between an internal portion of the gate (47) and an adjacent source/drain region (36) and comprises: a first spacer layer (46) immediately adjacent to the internal portion; and a second spacer layer (34) immediately adjacent to the internal portion.   

However, CAO teaches a transistor including: an inner spacer is positioned laterally between an internal portion of the gate (1210) and an adjacent source/drain region (610/620) and comprises: a first spacer layer (910) immediately adjacent to the internal portion; and a second spacer layer (810) immediately adjacent to the internal portion, wherein within each inner spacer, the first spacer layer (910) and the second spacer layer (810) comprise a same dielectric spacer material. (See FIG. 12A).
 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first and second spacer layers of BOUCHE and BANGSARUNTIP comprising the same dielectric spacer material as taught by CAO to form the inner spacer without departing from the scope of either. 
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829